915 F.2d 1563Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell James CAMPBELL, Plaintiff-Appellant,v.Fred JORDAN, Commissioner, Eugene Nuth, Warden MCI-J,William Goble, Classification Supervisor MCI-J,Sgt. Price, Correctional Officer MCI-J,Defendants-Appellees.
No. 90-6037.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Oct. 9, 1990.Rehearing Denied Nov. 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-89-1353-H)
Russell James Campbell, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Russell James Campbell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Campbell v. Jordan, CA-89-1353-H (D.Md.Jan. 3, 1990).  In addition, we deny Campbell's motion for injunction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.